Exhibit 10.2

INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (“Agreement”) dated as of May 14,
2015, is made by Nanosphere, Inc., a Delaware corporation (“Grantor”), in favor
of NSPH Funding LLC (“Collateral Agent”) in its capacity as collateral agent for
the Lenders (as defined below).

RECITALS

A. Grantor has entered into a Loan and Security Agreement with certain financial
institutions party thereto (the “Lenders”) and Collateral Agent, in its capacity
as collateral agent for itself and the Lenders, dated as of the date hereof (as
amended, restated, or otherwise modified from time to time, the “Loan
Agreement”). All capitalized terms used but not defined herein shall have the
respective meanings given to them in the Loan Agreement.

B. Pursuant to the terms of the Loan Agreement, Grantor has granted to
Collateral Agent for its benefit and the benefit of the Lenders a security
interest in all of Grantor’s right, title and interest, whether presently
existing or hereafter acquired, in, to and under all of the Collateral (as
defined in the Loan Agreement).

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

1. Grant of Security Interest. To secure its obligations under the Loan
Agreement, Grantor grants and pledges to Collateral Agent for its benefit and
the benefit of the Lenders a security interest in all of Grantor’s right, title
and interest in, to and under its intellectual property (all of which shall
collectively be called the “Intellectual Property Collateral”), including,
without limitation, the following:

(a) Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

(c) Any and all design rights that may be available to Grantor now or hereafter
existing, created, acquired or held;

(d) All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions, re-examination certificates, utility models, and
continuations-in-part of the same, including without limitation the patents and
patent applications set forth on Exhibit B attached hereto (collectively, the
“Patents”);

(e) Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);

(f) All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);



--------------------------------------------------------------------------------

(g) Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(h) All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

(i) All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and

(j) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

Notwithstanding the foregoing, “Intellectual Property Collateral” shall not
include (i) any United States intent-to-use trademark applications to the extent
that and solely during the period in which the grant of a security interest
therein would impair, under applicable federal law, the registrability of such
applications or the validity or enforceability of registrations issuing from
such applications; or (ii) any licenses or other rights to use any of the
Copyrights, Patents, Trademarks, or Mask Works to the extent (x) that the terms
of such license or other rights validly prohibits the creation by Grantor of a
security interest therein or thereon or (y) to the extent that applicable law
prohibits the creation of a security interest therein or thereon but only to the
extent and for so long as such license, terms of any other right to use, or
applicable law validly prohibits the creation of a Lien on such property in
favor of the Collateral Agent.

2. Recordation. Grantor authorizes the Commissioner for Patents, the
Commissioner for Trademarks and the Register of Copyrights and any other
government officials to record and register this Agreement upon request by
Collateral Agent.

Grantor hereby authorizes Collateral Agent to (a) modify this Agreement
unilaterally by amending the exhibits to this Agreement to include any
Intellectual Property Collateral which Grantor obtains subsequent to the date of
this Agreement and (b) file a duplicate original of this Agreement containing
amended exhibits reflecting such new Intellectual Property Collateral.

3. Loan Documents. This Agreement has been entered into pursuant to and in
conjunction with the Loan Agreement, which is hereby incorporated by reference.
The provisions of the Loan Agreement shall supersede and control over any
conflicting or inconsistent provision herein. The rights and remedies of
Collateral Agent with respect to the Intellectual Property Collateral are as
provided by the Loan Agreement and related documents, and nothing in this
Agreement shall be deemed to limit such rights and remedies.

4. Execution in Counterparts. This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

5. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit the parties hereto and their respective successors and assigns. Grantor
shall not assign its obligations under this Agreement without Collateral Agent’s
express prior written consent, and any such attempted assignment shall be void
and of no effect. Collateral Agent may assign, transfer, or endorse its rights
hereunder pursuant to the terms of the Loan Agreement without prior notice to
Grantor, and all of such rights shall inure to the benefit of Collateral Agent’s
successors and assigns.

6. Governing Law. This Agreement has been negotiated and delivered to Collateral
Agent in the State of New York, and shall have been accepted by Collateral Agent
in the State of New York. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

GRANTOR:

NANOSPHERE, INC., a Delaware corporation

/s/ Michael McGarrity

By: Michael McGarrity

Title: CEO

COLLATERAL AGENT:

NSPH FUNDING LLC, a Delaware limited liability company

/s/ Stephen J. DeNelsky

By: Stephen J. DeNelsky

Title: President

[Signature Page to IP Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Copyrights



--------------------------------------------------------------------------------

U.S. COPYRIGHT OFFICE SCHEDULE

SOFTWARE NOT REGISTERED WITH THE U.S. COPYRIGHT OFFICE

Verigene® Operating System

SOFTWARE REGISTERED WITH THE U.S. COPYRIGHT OFFICE

None.

April 1, 2015



--------------------------------------------------------------------------------

EXHIBIT B

Patents



--------------------------------------------------------------------------------

NANOSPHERE COLLATERAL — PATENT SCHEDULE

(patent numbers are hyperlinked; place cursor over number)

 

         

TITLE

   FILING
DATE    PATENT
NO.    ISSUE
DATE    OWNERSHIP
RIGHTS       UNITED STATES PATENTS            

1

   00-713-B1    Nanoparticles having oligonucleotides attached thereto and uses
therefor    8/7/2001    6,773,884    8/10/2004    Joint with
Northwestern
University

2

   00-713-C    Nanoparticles having oligonucleotides attached thereto and uses
therefor    6/25/1999    6,361,944    3/26/2002    Joint with
Northwestern
University

3

   00-713-I    Nanoparticles having oligonucleotides attached thereto and uses
therefor    6/26/2000    6,506,564    1/14/2003    Joint with
Northwestern
University

4

   00-713-I-01    Nanoparticles having oligonucleotides attached thereto and
uses thereof    9/20/2001    6,582,921    6/24/2003    Joint with
Northwestern
University

5

   00-713-I-02    Nanoparticles having oligonucleotides attached thereto and
uses therefor    9/20/2001    6,759,199    7/6/2004    Joint with
Northwestern
University

6

   00-713-I-03    Nanoparticles having oligonucleotides attached thereto and
uses therefor    9/20/2001    6,645,721    11/11/2003    Joint with
Northwestern
University

7

   00-713-I-04    Nanoparticles having oligonucleotides attached thereto and
uses therefor    9/28/2001    6,610,491    5/25/2004    Joint with
Northwestern
University

8

   00-713-I-05    Nanoparticles having oligonucleotides attached thereto and
uses therefor    9/28/2001    6,673,548    1/6/2004    Joint with
Northwestern
University

9

   00-713-I-06    Nanoparticles having oligonucleotides attached thereto and
uses therefor    9/28/2001    6,740,491    5/25/2004    Joint with
Northwestern
University

10

   00-713-I-07    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/10/2001    6,709,825    3/23/2004    Northwestern
University

11

   00-713-I-08    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/10/2001    7,259,252    8/21/2007    Joint with
Northwestern
University

12

   00-713-I-09    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/10/2001    6,878,814    4/12/2005    NSPH

13

   00-713-I-10    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/10/2001    6,720,411    4/13/2004    NSPH

 

Page 1/13

     May 13, 2015   



--------------------------------------------------------------------------------

         

TITLE

   FILING
DATE    PATENT
NO.    ISSUE
DATE    OWNERSHIP
RIGHTS

14

   00-713-I-11    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/11/2001    6,677,122    1/13/2004    NSPH

15

   00-713-I-13    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/11/2001    7,098,320    8/29/2006    Northwestern
University

16

   00-713-I-14    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/11/2001    6,861,221    3/1/2005    NSPH

17

   00-713-I-15    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/11/2001    6,828,432    12/7/2004    Joint with
Northwestern
University

18

   00-713-I-16    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/12/2001    6,903,207    6/7/2005    Joint with
Northwestern
University

19

   00-713-I-17    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/12/2001    6,818,753    11/16/2004    NSPH

20

   00-713-I-18    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/12/2001    6,682,895    1/27/2004    NSPH

21

   00-713-I-19    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/12/2001    6,986,989    1/17/2006    NSPH

22

   00-713-I-20    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/12/2001    6,720,147    4/13/2004    Joint with
Northwestern
University

23

   00-713-I-21    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/12/2001    6,812,334    11/2/2004    Joint with
Northwestern
University

24

   00-713-I-22    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/15/2001    6,777,186    8/17/2004    Joint with
Northwestern
University

25

   00-713-I-23    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/12/2001    6,902,895    6/7/2005    Northwestern
University

26

   00-713-I-24    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/12/2001    6,730,269    5/4/2004    NSPH

27

   00-713-I-25    Nanoparticles having oligonucleotides attached thereto and
uses therefor    10/12/2001    6,969,761    11/29/2005    NSPH

28

   00-713-I-26    Nanoparticles having oligonucleotides attached thereto and
uses therefor    4/9/2003    6,962,786    11/8/2005    Joint with
Northwestern
University

29

   00-713-I-27    Nanoparticles having oligonucleotides attached thereto and
uses therefor    2/2/2007    8,323,888    12/4/2012    Joint with
Northwestern
University

 

Page 2/13

     May 13, 2015   



--------------------------------------------------------------------------------

         

TITLE

   FILING
DATE    PATENT
NO.    ISSUE
DATE    OWNERSHIP
RIGHTS

30

   00-713-L    Nanoparticles having oligonucleotides attached thereto and uses
therefor    10/20/2000    6,495,324    12/17/2002    Joint with
Northwestern
University

31

   00-713-M    Nanoparticles having oligonucleotides attached thereto and uses
therefor    10/20/2000    6,417,340    7/9/2002    Joint with
Northwestern
University

32

   00-714-G    Nanoparticles with polymer shells    11/30/1999    7,115,688   
10/3/2006    NSPH

33

   00-715-A    Nanoparticles having oligonucleotides attached thereto and uses
therefor    1/12/2001    6,767,702    7/27/2004    Joint with
Northwestern
University

34

   00-715-B    Nanoparticles having oligonucleotides attached thereto and uses
therefor    11/18/2003    7,250,499    7/31/2007    Joint with
Northwestern
University

35

   00-1085-A    Nanoparticles having oligonucleotides attached thereto and uses
therefor    3/28/2001    6,750,016    6/15/2004    Joint with
Northwestern
University

36

   00-1085-G    Nanoparticles having oligonucleotides attached thereto and uses
therefor    8/13/2003    7,208,587    4/24/2007    Joint with
Northwestern
University

37

   00-1086-A    Method of detection by enhancement of silver staining   
7/11/2001    6,602,669    8/5/2003    Northwestern
University

38

   00-1124-A    Silver stain removal by chemical etching and sonication   
11/30/2001    6,726,847    4/27/2004    Northwestern
University

39

   00-1272-C    Nanoparticles having oligonucleotides attached thereto and uses
therefor    12/7/2001    6,984,491    1/10/2006    Joint with
Northwestern
University

40

   01-599-A    Bioconjugate-nanoparticle probes    11/8/2002    7,186,814   
3/6/2007    NSPH

41

   01-661-A    Non-alloying core shell nanoparticles    12/28/2001    7,238,472
   7/3/2007    Northwestern
University

42

   01-661-C    Non-alloying core shell nanoparticles    5/22/2002    7,147,687
   12/12/2006    Northwestern
University

43

   01-661-E    Non-alloying core shell nanoparticles    3/26/2003    7,135,055
   11/14/2006    Northwestern
University

44

   01-801-A    Nanoparticle imaging system and method    8/2/2002    7,110,585
   9/19/2006    NSPH

45

   01-801-A1    Nanoparticle imaging system and method    9/8/2006    7,773,790
   8/10/2010    NSPH

46

   01-897-B    Method for immobilizing molecules onto surfaces    7/12/2002   
7,687,437    3/30/2010    NSPH

 

Page 3/13

     May 13, 2015   



--------------------------------------------------------------------------------

         

TITLE

   FILING
DATE    PATENT
NO.    ISSUE
DATE    OWNERSHIP
RIGHTS

47

   01-1565-A    Nanoparticles having oligonucleotides attached thereto and uses
therefor    10/8/2002    7,169,556    1/30/2007    Northwestern
University

48

   01-1633-A    Nanoparticle polyanion conjugates and methods of use thereof in
detecting analytes    7/2/2003    7,253,277    8/7/2007    NSPH

49

   01-1705-A    Bio-barcodes based on oligonucleotide-modified nanoparticles   
3/27/2002    6,974,669    12/13/2005    Northwestern
University

50

   01-1705-F    Bio-barcodes based on oligonucleotide-modified particles   
8/31/2005    7,323,309    1/29/2008    Northwestern
University

51

   02-035-C    DNA hybridization device and method    1/27/2003    7,163,823   
1/16/2007    NSPH

52

   02-334-A    Method for attachment of silylated molecules to glass surfaces   
5/28/2003    7,297,553    11/20/2007    NSPH

53

   02-334-J    Method for attachment of silylated molecules to glass surfaces   
1/19/2007    7,476,550    1/13/2009    NSPH

54

   02-334-K    Method for attachment of silylated molecules to glass surfaces   
1/19/2007    7,485,469    2/3/2009    NSPH

55

   02-334-L    Method for attachment of silylated molecules to glass surfaces   
1/19/2007    7,485,470    2/3/2009    NSPH

56

   02-334-M    Method for attachment of silylated molecules to glass surfaces   
1/19/2007    7,482,173    1/27/2009    NSPH

57

   02-338-C    Nanoparticle probes with Raman Spectroscopic fingerprints for
analyte detection    5/7/2003    7,985,539    7/26/2011    NSPH

58

   08-0371-US1    Combined Tray and Shipping Container    1/17/2008    D587,110
   2/24/2009    NSPH

59

   WK-90483    Method Of Preparing Nucleic Acids For Detection    11/7/2003   
7,396,677    7/8/2008    NSPH

60

   92557-US    Disposable sample processing module for detecting nucleic acids
   11/5/2004    7,695,952    4/13/2010    NSPH

61

   96474-US    Method of Denaturing and Fragmenting DNA or RNA Using Ultrasound
   7/24/2006    7,625,746    12/1/2009    NSPH

62

   96777-US    System Using Disposable Self-Contained Processing Module for
Detecting Nucleic Acids    7/24/2006    7,888,107    1/13/2011    NSPH

 

Page 4/13

     May 13, 2015   



--------------------------------------------------------------------------------

         

TITLE

   FILING
DATE    PATENT
NO.    ISSUE
DATE    OWNERSHIP
RIGHTS

63

   NU26183    Screening Sequence Selectivity Of Oligonucleotide-Binding
Molecules Using Nanoparticle Based Colorimetric Assay    June 4,
2008    7,807,372    11/5/2010    Northwestern
University

64

   EPP-US1    Method for the identification and/or the quantification of a
target compound    5/19/2000    7,321,829    1/22/2008    NSPH

65

   NU25066    Composite Particles    10/8/2007    8,512,946    8/20/2013   
Northwestern
University    AUSTRALIAN PATENTS            

66

   00-713-D1    Nanoparticles having oligonucleotides attached thereto and uses
thereof    1-Nov-01    770201    6/3/2004    NSPH

67

   00-713-D2    Nanoparticles having oligonucleotides attached thereto and uses
thereof    19-Aug-04    2004205147    4/28/2004    NSPH

68

   00-1086-C    Method of detection by enhancement of silver staining   
11-Jul-01    2001276870    11/2/2006    Northwestern
University

69

   EPP-AU    Method for the identification and/or the quantification of a target
compound    16-May-00    779752    6/9/2005    NSPH    CANADIAN PATENTS         
  

70

   00-713-E    Nanoparticles having oligonucleotides attached thereto and uses
therefor    1/27/1999    2262018    10/2/2007    NSPH

71

   00-713-O    Nanoparticles having oligonucleotides attached thereto and uses
therefor    12/13/2001    2376623    4/19/2011    Joint with
Northwestern
University

72

   00-714-C    Nanoparticles with polymer shells    5/25/2001    2352362   
2/17/2009    NSPH

73

   00-715-E    Nanoparticles having oligonucleotides attached thereto and uses
therefor    6/27/2002    2396113    4/7/2009    Joint with
Northwestern
University

74

   00-1086-D    Method of detection by enhancement of silver staining   
1/8/2003    2415494    9/18/2007    Northwestern
University

75

   00-1085-D    Nanoparticles having oligonucleotides attached thereto and uses
therefor    9/10/2002    2402955    3/9/2010    Joint with
Northwestern
University

76

   01-599-D    Bioconjugate-nanoparticle probes    5/6/2004    CA2466656   
7/2/2013    NSPH

77

   01-801-E    Nanoparticle Imaging System And Method    1/27/2004    2455118   
1/17/2012    NSPH

 

Page 5/13

     May 13, 2015   



--------------------------------------------------------------------------------

         

TITLE

   FILING
DATE    PATENT
NO.    ISSUE
DATE    OWNERSHIP
RIGHTS

78

   01-1565-D    Nanoparticles having oligonucleotides attached thereto and uses
therefor    10/9/2002    2463323    12/21/2010    Northwestern
University

79

   01-1633-D    Nanoparticle polyanion conjugates and methods of use thereof in
detecting analytes    12/21/2004    2490413    8/30/2011    NSPH

80

   02-338-F    Nanoparticle probes with raman spectroscopic fingerprints for
analyte detection    10/27/2004    2483697    3/30/2010    Northwestern
University

81

   EPP-CA    Method for the identification and/or the quantification of a target
compound    5/16/2000    2371658    1/31/2012    NSPH    CHINESE PATENT         
  

82

   EPP-CN    Method for the identification and/or the quantification of a target
compound    5/16/2010    100533146C    8/26/2009    NSPH    JAPANESE PATENTS   
        

83

   00-713-G    Nanoparticles having oligonucleotides attached thereto and uses
therefor    1/29/1999    4245664    1/16/2009    NSPH

84

   00-1086-F    Method of detection by enhancement of silver staining   
7/11/2001    3605607    10/8/2004    Northwestern
University

85

   01-599-F    Bioconjugate-nanoparticle probes    5/10/2004    4220397   
11/21/2008    NSPH

86

   01-801-G    Nanoparticle imaging system and method    2/3/2004    4347053   
7/24/2009    NSPH

87

   01-1565-F    Nanoparticles having oligonucleotides attached thereto and uses
therefor    4/9/2004    4347049    7/24/2009    Northwestern
University

88

   01-1705-E    Bio-barcodes based on oligonucleotide-modified particles   
9/29/2003    4146239    6/27/2008    Northwestern
University

89

   02-334-G    Method for preparing substrates having immobilized molecules and
substrates    11/2/2006    4648944    12/17/2010    NSPH

90

   EPP-JP    Method for the identification and/or the quantification of a target
compound    5/16/2000    4598960    10/1/2010    NSPH    EUROPEAN PATENTS      
     

91

   00-713-F    Nanoparticles having oligonucleotides attached thereto and uses
therefor    7/21/1997    EP 0918885    4/11/2007    NSPH

92

   00-713-F1    Nanoparticles having oligonucleotides attached thereto and uses
therefor    7/21/1997    EP 1818417    2/12/2014    NSPH

 

Page 6/13

     May 13, 2015   



--------------------------------------------------------------------------------

         

TITLE

   FILING
DATE      PATENT
NO.      ISSUE
DATE      OWNERSHIP
RIGHTS

93

   00-713-F2    Nanoparticles having oligonucleotides attached thereto and uses
therefor      7/21/1997         GB 0918885         4/11/2007       NSPH

94

   00-713-F3    Nanoparticles having oligonucleotides attached thereto and uses
therefor      7/21/1997         CH 0918885         4/11/2007       NSPH

95

   00-713-F4    Nanoparticles having oligonucleotides attached thereto and uses
therefor      7/21/2007         DE 0918885         4/11/2007       NSPH

96

   00-713-F5    Nanoparticles having oligonucleotides attached thereto and uses
therefor      7/21/2007         ES 0918885         4/11/2007       NSPH

97

   00-713-F6    Nanoparticles having oligonucleotides attached thereto and uses
therefor      7/21/2007         FR 0918885         4/11/2007       NSPH

98

   00-713-F7    Nanoparticles having oligonucleotides attached thereto and uses
therefor      7/21/2007         IT 0918885         4/11/2007       NSPH

99

   00-713-Q-EP    Nanoparticles having oligonucleotides attached thereto and
uses therefor      6/26/2000         EP 1198591         3/16/2011       Joint
with
Northwestern
University

100

   00-713-Q-DE    Nanoparticles having oligonucleotides attached thereto and
uses therefor      6/26/2000         DE 1198591         3/16/2011       Joint
with
Northwestern
University

101

   00-713-Q-FR    Nanoparticles having oligonucleotides attached thereto and
uses therefor      6/26/2000         FR 1198591         3/16/2011       Joint
with
Northwestern
University

102

   00-713-Q-GB    Nanoparticles having oligonucleotides attached thereto and
uses therefor      6/26/2000         GB 1198591         3/16/2011       Joint
with
Northwestern

103

   00-714-E    Nanoparticles with polymer shells      11/30/1999         EP
1135682         7/11/2007       NSPH

104

   00-714-E-DE    Nanoparticles with polymer shells      11/30/1999         DE
1135682         7/11/2007       NSPH

105

   00-714-E-FR    Nanoparticles with polymer shells      11/30/1999         FR
1135682         7/11/2007       NSPH

106

   00-714-E-GB    Nanoparticles with polymer shells      11/30/1999         GB
1135682         7/11/2007       NSPH

107

   00-715-F    Nanoparticles having oligonucleotides attached thereto and uses
therefor      1/21/2001         EP 1294930         3/30/2011       Joint with
Northwestern
University

108

   00-715-F-DE    Nanoparticles having oligonucleotides attached thereto and
uses therefor      1/21/2001         DE 1294930         3/30/2011       Joint
with
Northwestern

109

   00-715-F-FR    Nanoparticles having oligonucleotides attached thereto and
uses therefor      1/21/2001         FR 1294930         3/30/2011       Joint
with
Northwestern
University

 

Page 7/13

     May 13, 2015   



--------------------------------------------------------------------------------

         

TITLE

   FILING
DATE      PATENT
NO.      ISSUE
DATE      OWNERSHIP
RIGHTS

110

   00-715-F-GB    Nanoparticles having oligonucleotides attached thereto and
uses therefor      1/21/2001         GB 1294930         3/30/2011       Joint
with
Northwestern
University

111

   00-1085-E    Nanoparticles having oligonucleotides attached thereto and uses
therefor      3/28/2001         EP 1301625         11/3/2010       Joint with
Northwestern
University

112

   00-1085-E-DE    Nanoparticles having oligonucleotides attached thereto and
uses therefor      3/28/2001         DE 1301625         11/3/2010       Joint
with
Northwestern
University

113

   00-1085-E-FR    Nanoparticles having oligonucleotides attached thereto and
uses therefor      3/28/2001         FR 1301625         11/3/2010       Joint
with
Northwestern
University

114

   00-1085-E-GB    Nanoparticles having oligonucleotides attached thereto and
uses therefor      3/28/2001         GB 1301625         11/3/2010       Joint
with
Northwestern
University

115

   00-1086-E    Method of detection by enhancement of silver staining     
7/11/2001         EP 1360318         3/14/2007       Northwestern
University

116

   00-1086-E1    Method of detection by enhancement of silver staining     
7/11/2001         DE 1360318         3/14/2007       Northwestern
University

117

   00-1086-E2    Method of detection by enhancement of silver staining     
7/11/2001         FR 1360318         3/14/2007       Northwestern
University

118

   00-1086-E3    Method of detection by enhancement of silver staining     
7/11/2001         GB 1360318         3/14/2007       Northwestern
University

119

   01-599-E    Bioconjugate-nanoparticle probes      11/8/2002         EP
1466015         8/6/2008       NSPH

120

   01-599-E-DE    Bioconjugate-nanoparticle probes      11/8/2002         DE
1466015         8/6/2008       NSPH

121

   01-599-E-FR    Bioconjugate-nanoparticle probes      11/8/2002         FR
1466015         8/6/2008       NSPH

122

   01-661-G    Non-alloying core shell nanoparticles      5/22/2002         EP
1392872         3/14/2007       Northwestern
University

123

   01-661-G1    Non-alloying core shell nanoparticles      5/22/2002         DE
1392872         3/14/2007       Northwestern
University

124

   01-661-G2    Non-alloying core shell nanoparticles      5/22/2002         FR
1392872         3/14/2007       Northwestern
University

125

   01-661-G3    Non-alloying core shell nanoparticles      5/22/2002         GB
1392872         3/14/2007       Northwestern
University

126

   01-801-F    Nanoparticle imaging system and method      8/2/2002         EP
1412536         2/25/2009       NSPH

 

Page 8/13

     May 13, 2015   



--------------------------------------------------------------------------------

         

TITLE

   FILING
DATE      PATENT
NO.      ISSUE
DATE      OWNERSHIP
RIGHTS

127

   01-801-F-DE    Nanoparticle imaging system and method      8/2/2002        
DE 1412536         2/25/2009       NSPH

128

   01-801-F-FR    Nanoparticle imaging system and method      8/2/2002        
FR 1412536         2/25/2009       NSPH

129

   01-801-F-GB    Nanoparticle imaging system and method      8/2/2002        
GB 1412536         2/25/2009       NSPH

130

   01-1633-E    Nanoparticle Polyanion Conjugates and Methods of Use Thereof in
Detecting Analytes      7/2/2003         EP 1540006         1/7/2009       NSPH

131

   01-1633-E-DE    Nanoparticle Polyanion Conjugates and Methods of Use Thereof
in Detecting Analytes      7/2/2003         DE 1540006         1/7/2009      
NSPH

132

   01-1633-E-FR    Nanoparticle Polyanion Conjugates and Methods of Use Thereof
in Detecting Analytes      7/2/2003         FR 1540006         1/7/2009      
NSPH

133

   01-1633-E-GB    Nanoparticle Polyanion Conjugates and Methods of Use Thereof
in Detecting Analytes      7/2/2003         GB 1540006         1/7/2009      
NSPH

134

   01-1705-D    Bio-barcodes based on oligonucleotide-modified particles     
3/27/2002         EP 379693         5/20/2009       Northwestern
University

135

   01-1705-D-DE    Bio-barcodes based on oligonucleotide-modified particles     
3/27/2002         DE 1379693         5/20/2009       Northwestern
University

136

   01-1705-D-FR    Bio-barcodes based on oligonucleotide-modified particles     
3/27/2002         FR 1379693         5/20/2009       Northwestern
University

137

   01-1705-D-GB    Bio-barcodes based on oligonucleotide-modified particles     
3/27/2002         GB 1379693         5/20/2009       Northwestern
University

138

   02-035-F    Hybridization Device and Method      1/27/2003         EP1487580
        9/14/2011       NSPH

139

   02-035-F-DE    Hybridization Device and Method      1/27/2003        
DE1487580         9/14/2011       NSPH

140

   02-035-F-FR    Hybridization Device and Method      1/27/2003        
FR1487580         9/14/2011       NSPH

141

   02-035-F-GB    Hybridization Device and Method      1/27/2003        
GB1487580         9/14/2011       NSPH

 

Page 9/13

     May 13, 2015   



--------------------------------------------------------------------------------

         

TITLE

   FILING
DATE    PATENT
NO.    ISSUE
DATE    OWNERSHIP
RIGHTS

142

   02-334-F    Method for attachment of silylated molecules to glass surfaces   
5/6/2005    EP 1759210    12/31/2008    NSPH

143

   02-334-F-DE    Method for attachment of silylated molecules to glass surfaces
   5/6/2005    DE 1759210    12/31/2008    NSPH

144

   02-334-F-FR    Method for attachment of silylated molecules to glass surfaces
   5/6/2005    FR 1759210    12/31/2008    NSPH

145

   02-334-F-GB    Method for attachment of silylated molecules to glass surfaces
   5/6/2005    GB 1759210    12/31/2008    NSPH

146

   02-338-G    Nanoparticle probes with Raman Spectroscopic fingerprints for
analyte detection    5/7/2003    EP 1499889    7/6/2011    Northwestern
University

147

   02-338-G-DE    Nanoparticle probes with Raman Spectroscopic fingerprints for
analyte detection    5/7/2003    DE 1499889    7/6/2011    Northwestern
University

148

   02-338-G-FR    Nanoparticle probes with Raman Spectroscopic fingerprints for
analyte detection   

5/7/2003

   FR 1499889    7/6/2011    Northwestern
University

149

   02-338-G-GB    Nanoparticle probes with Raman Spectroscopic fingerprints for
analyte detection    5/7/2003    GB 1499889    7/6/2011    Northwestern
University

150

   02-1227-E    Direct SNP detection with unamplified DNA    12/12/2003    EP
1578952    11/23/2011    NSPH

151

   02-1227-E-DE    Direct SNP detection with unamplified DNA    12/12/2003    DE
1578952    11/23/2011    NSPH

152

   02-1227-E-FR    Direct SNP detection with unamplified DNA    12/12/2003    FR
1578952    11/23/2011    NSPH

153

   02-1227-E-GB    Direct SNP detection with unamplified DNA    12/12/2003    GB
1578952    11/23/2011    NSPH

154

   03-466-H    Method for detecting analytes based on evanescent illumination
and scatter-based detection of nanoparticle probe complexes    5/27/2004    EP
1639370    9/2/2009    NSPH

155

   03-466-H-DE    Method for detecting analytes based on evanescent illumination
and scatter-based detection of nanoparticle probe complexes    5/27/2004    DE
1639370    9/2/2009    NSPH

156

   03-466-H-FR    Method for detecting analytes based on evanescent illumination
and scatter-based detection of nanoparticle probe complexes    5/27/2004    FR
1639370    9/2/2009    NSPH

 

Page 10/13

     May 13, 2015   



--------------------------------------------------------------------------------

         

TITLE

   FILING
DATE    PATENT
NO.    ISSUE
DATE    OWNERSHIP
RIGHTS

157

   03-466-H-GB    Method for detecting analytes based on evanescent illumination
and scatter-based detection of nanoparticle probe complexes    5/27/2004   
GB 1639370    9/2/2009    NSPH

158

   03-666-L    Bio-Barcode Based Detection Of Target Analytes    6/25/2004    EP
1649055    5/20/2009    Northwestern
University

159

   03-666-L-DE    Bio-Barcode Based Detection Of Target Analytes    6/25/2004   
DE 1649055    5/20/2009    Northwestern
University

160

   03-666-L-FR    Bio-Barcode Based Detection Of Target Analytes    6/25/2004   
FR 1649055    5/20/2009    Northwestern
University

161

   03-666-L-GB    Bio-Barcode Based Detection Of Target Analytes    6/25/2004   
GB 1649055    5/20/2009    Northwestern
University

162

   03-666-R    Bio-Barcode Based Detection Of Target Analytes    5/12/2005   
EP1747295    1/11/2012    Northwestern
University

163

   03-666-R-DE    Bio-Barcode Based Detection Of Target Analytes    5/12/2005   
DE1747295    1/11/2012    Northwestern
University

164

   03-666-R-FR    Bio-Barcode Based Detection Of Target Analytes    5/12/2005   
FR1747295    1/11/2012    Northwestern
University

165

   03-666-R-GB    Bio-Barcode Based Detection Of Target Analytes    5/12/2005   
GB1747295    1/11/2012    Northwestern
University

166

   04-060-E    Aptamer-nanoparticle conjugates and method of use for target
analyte detection    5/3/2005    EP 1766085    3/11/2009    NSPH

167

   04-060-E-DE    Aptamer-nanoparticle conjugates and method of use for target
analyte detection    5/3/2005    DE 1766085    3/11/2009    NSPH

168

   04-060-E-FR    Aptamer-nanoparticle conjugates and method of use for target
analyte detection    5/3/2005    FR 1766085    3/11/2009    NSPH

169

   04-060-E-GB    Aptamer-nanoparticle conjugates and method of use for target
analyte detection    5/3/2005    GB 1766085    3/11/2009    NSPH

Page 11/13

May 13, 2015



--------------------------------------------------------------------------------

         

TITLE

   FILING
DATE    PATENT
NO.    ISSUE
DATE    OWNERSHIP
RIGHTS 170    05-539-C    Methods For Preparing Hybrid Substrates Comprising Dna
And Antibodies And Uses Thereof    8/18/2006    EP 1915466    11/24/2010    NSPH
171    06-373-D    Ultra-Sensitive Detection of Analytes    7/10/2007   
EP2038656    5/2/2012    NSPH 172    06-373-D-DE    Ultra-Sensitive Detection of
Analytes    7/10/2007    DE2038656    5/2/2012    NSPH 173    06-373-D-FR   
Ultra-Sensitive Detection of Analytes    7/10/2007    FR2038656    5/2/2012   
NSPH 174    06-373-D-GB    Ultra-Sensitive Detection of Analytes    7/10/2007   
GB2038656    5/2/2012    NSPH 175    90483-EP    Method Of Preparing Nucleic
Acids For Detection    11/4/2004    EP 1682681    8/31/2011    NSPH 176   
90483-DE    Method Of Preparing Nucleic Acids For Detection    11/4/2004   
DE 1682681    8/31/2011    NSPH 177    90483-FR    Method Of Preparing Nucleic
Acids For Detection    11/4/2004    FR 1682681    8/31/2011    NSPH 178   
90483-GB    Method Of Preparing Nucleic Acids For Detection    11/4/2004   
GB 1682681    8/31/2011    NSPH 179    96474-EP    Method of Denaturing and
Fragmenting DNA or RNA Using Ultrasound    7/24/2007    EP 2046990    5/7/2014
   NSPH 180    96777-EP    System Using Disposable Self-Contained Processing
Module for Detecting Nucleic Acids    7/24/2007    EP 2046942    1/30/2015   
NSPH

Page 12/13

May 13, 2015



--------------------------------------------------------------------------------

         

TITLE

   FILING
DATE    PATENT
NO.    ISSUE
DATE    OWNERSHIP
RIGHTS 181    96777-DE    System Using Disposable Self-Contained Processing
Module for Detecting Nucleic Acids    7/24/2007    DE 2046942    1/30/2015   
NSPH 182    96777-FR    System Using Disposable Self-Contained Processing Module
for Detecting Nucleic Acids    7/24/2007    FR 2046942    1/30/2015    NSPH 183
   96777-GB    System Using Disposable Self-Contained Processing Module for
Detecting Nucleic Acids    7/24/2007    GB 2046942    1/30/2015    NSPH 184   
EPP-EP    Method for the identification and/or the quantification of a target
compound    5/16/2000    EP 1179180    10/9/2002    NSPH 185    EPP-EP-BE   
Method for the identification and/or the quantification of a target compound   
5/16/2000    BE 1179180    10/9/2002    NSPH 186    EPP-EP-DE    Method for the
identification and/or the quantification of a target compound    5/16/2000    DE
1179180    10/9/2002    NSPH 187    EPP-EP-ES    Method for the identification
and/or the quantification of a target compound    5/16/2000    ES 1179180   
10/9/2002    NSPH 188    EPP-EP-FR    Method for the identification and/or the
quantification of a target compound    5/16/2000    FR 1179180    10/9/2002   
NSPH 189    EPP-EP-GB    Method for the identification and/or the quantification
of a target compound    5/16/2000    GB 1179180    10/9/2002    NSPH 190   
EPP-EP-IT    Method for the identification and/or the quantification of a target
compound    5/16/2000    IT 1179180    10/9/2002    NSPH    INDIA PATENTS      
      191    EPP-IN1    Method for the identification and/or the quantification
of a target compound    5/16/2000    206029    4/13/2007    NSPH    MEXICAN
PATENTS             192    EPP-MX    Method for the identification and/or the
quantification of a target compound    5/16/2000    263062    12/11/2008    NSPH

Page 13/13

May 13, 2015



--------------------------------------------------------------------------------

NANOSPHERE COLLATERAL — PATENT APPLICATION SCHEDULE

 

        

TITLE

   FILING DATE    APPLICATION NO.    OWNERSHIP      US APPLICATIONS          1  
13-0742-US2    Multilinker Disulfide Probe For DNA or Protein Detection   
3/14/2014    14/212,487    NSPH 2   6114-00001    Diagnostic Cartridges Having
Flexible Seals    4/22/2014    14/693,470    NSPH      CANADIAN APPLICATIONS   
      3   03-666-J    Bio-Barcode Based Detection Of Target Analytes   
12/19/2005    CA2529898    Northwestern
University 4   03-666-P    Bio-Barcode Based Detection Of Target Analytes   
10/31/2006    CA2565166    Northwestern
University      JAPANESE APPLICATIONS          5   90483-JP    Nucleic Acids For
Detection    5/8/2006    JP 2006-539673    NSPH

 

Page 1/1

     May 13, 2015   



--------------------------------------------------------------------------------

EXHIBIT C

Trademarks



--------------------------------------------------------------------------------

NANOSPHERE COLLATERAL — TRADEMARK SCHEDULE

 

Trademark

  

Country

   Appl No.    Reg. No.   

Class

   Status

Misc. DESIGN (NSPH Logo)

   USA    76/379,383    2825891    09 Int./l0 Int.    Registered

NANOSPHERE

   Canada    1195616          Published

NANOSPHERE

   China    92013169    3492602    10 Int.    Registered

NANOSPHERE

   China    92013170    3492603    42 Int.    Registered

NANOSPHERE

   Japan    2003-018473    4780186    10 Int., 42 Int.    Registered

NANOSPHERE

   Korea    2003-0000977    10998    10 Int., 42 Int.    Registered

NANOSPHERE

   Taiwan    92013169    1104151    10 Int.    Registered

NANOSPHERE

   Taiwan    92013170    193503    42 Int.    Registered

VERIGENE

   Canada    1176895       09 Int./10 Int.    Published

VERIGENE

   China    3784185    3784185    09 Int.    Registered

VERIGENE

   China    3784186    3784186    10 Int.    Registered

VERIGENE

   European Community    3.449.931    3.449.931    09 Int./l0 Int.    Registered

VERIGENE

   Hong Kong    300104949    300104949    09 Int./10 Int.    Registered

VERIGENE

   Japan    2003-097175    4770337    09 Int./10 Int.    Registered

VERIGENE

   Korea    2003-0048480    612461    09 Int./10 Int.    Registered

VERIGENE

   Taiwan    92064373    1106242    09 Int.    Registered

VERIGENE

   Taiwan    92064383    1106274    09 Int.    Registered

VERIGENE

   USA    78/245,832    2924979    09 Int./10 Int.    Registered

 

1



--------------------------------------------------------------------------------

EXHIBIT D

Mask Works

None.